EXHIBIT 10.2

JOINDER TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT AND FINANCE DOCUMENTS

This JOINDER TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT AND FINANCE
DOCUMENTS (this “Joinder”), is dated this 21st day of December, 2007, by and
among StoneMor Arkansas Subsidiary LLC, an Arkansas limited liability company,
StoneMor California, Inc., a California corporation, StoneMor California
Subsidiary, Inc., a California corporation, StoneMor Florida Subsidiary LLC, a
Florida limited liability company, StoneMor Hawaii LLC, a Hawaii limited
liability company, StoneMor Hawaii Subsidiary LLC, a Hawaii limited liability
company, StoneMor Iowa LLC, an Iowa limited liability company, StoneMor Iowa
Subsidiary LLC, an Iowa limited liability company, StoneMor Puerto Rico LLC, a
Puerto Rico limited liability company, StoneMor Puerto Rico Subsidiary LLC, a
Puerto Rico limited liability company, StoneMor South Carolina LLC, a South
Carolina limited liability company, StoneMor South Carolina Subsidiary LLC, a
South Carolina limited liability company and StoneMor Tennessee Subsidiary,
Inc., a Tennessee corporation, Alderwoods (Ohio) Cemetery Holdings, Inc., an
Ohio nonprofit corporation, Highland Memorial Park, Inc., an Ohio nonprofit
corporation, Hillside Memorial Park Association, Inc., an Ohio nonprofit
corporation, Northlawn Memorial Gardens, an Ohio nonprofit corporation and
Sierra View Memorial Park, a California non-profit corporation (each a “New
Issuer”, and collectively, the “New Issuers”), the other Issuers (as defined
below), and the Purchasers (as defined below).

BACKGROUND

A. Pursuant to that certain Amended and Restated Note Purchase Agreement entered
into on August 15, 2007, by and among StoneMor GP LLC, a Delaware limited
liability company (the “General Partner”), StoneMor Partners L.P., a Delaware
limited partnership (the “Parent”), StoneMor Operating LLC, a Delaware limited
liability company (the “Company”), the Subsidiaries of the Parent set forth on
the signature pages thereto (together with the Company, the “Existing Issuers”
and collectively with the New Issuers, the “Issuers” and together with the
General Partner and the Parent, collectively the “Credit Parties”), and the
purchasers of notes issued thereunder (the “Purchasers”) (as so amended, and as
amended, modified or otherwise supplemented from time to time, the “Note
Purchase Agreement”), the Purchasers agreed, inter alia, to purchase $35,000,000
of the Existing Issuers’ 9.34% Series B Senior Secured Notes due 2012 and to
provide additional credit facilities on a secured basis.

B. Pursuant to the Note Purchase Agreement and the Finance Documents, the
Existing Issuers have granted to the Collateral Agent, for the benefit of the
Purchasers and other Secured Creditors, a lien on and security interest in
substantially all of their property and assets to secure all Secured
Obligations.

C. The Company and certain of its subsidiaries (collectively, the “Buyers”)
entered into an Asset Purchase and Sale Agreement (the “Purchase Agreement”),
dated December 4, 2007, with SCI Funeral Services, Inc., an Iowa corporation,
and certain of its subsidiaries



--------------------------------------------------------------------------------

(collectively, the “Sellers”), pursuant to which, as of the closing thereunder
the Buyers will purchase certain cemeteries, funeral homes and other assets of
the Sellers (the “Acquired Assets”) for an aggregate consideration of
Sixty-Eight Million Dollars ($68,000,000), subject to adjustment, as described
and set forth in the Purchase Agreement.

D. Each New Issuer will benefit, directly and indirectly, from credit and other
financial accommodations extended by the Purchasers to the Issuers.

Now, therefore, for value received, and in consideration of the purchase of the
Series B Notes, and other credit accommodations given or to be given to the
Issuers by the Purchasers from time to time, each New Issuer and each other
Credit Party hereby agrees as follows:

1. Except as expressly set forth herein, all capitalized terms used and not
defined herein shall have the respective meanings ascribed thereto in the Note
Purchase Agreement or the Intercreditor Agreement (as defined in the Note
Purchase Agreement), as applicable.

2. Each Issuer represents and warrants that the purchase of the Acquired Assets
pursuant to the Purchase Agreement conforms, or will conform at the time of the
related acquisition, in all respects with all the requirements of the Note
Purchase Agreement.

3. Each New Issuer acknowledges and agrees that it hereby agrees to join as an
“Issuer” under the Note Purchase Agreement, and to join, in the same capacity as
the Existing Issuers, in the Series A Notes and the Series B Notes, the
Intercreditor Agreement, the Security Agreement, the Pledge Agreement, and the
other Security Documents and Finance Documents.

4. This Joinder is effective upon the date of the New Issuers’ execution and
delivery hereof to the Purchasers and upon such execution and delivery, all
references in: (a) the Note Purchase Agreement and other Finance Documents to
the terms “Issuer” or “Issuers”; (b) the Pledge Agreement to the terms “Pledgor”
or “Pledgors”; and (c) the Security Agreement to the terms “Debtor” and
“Debtors”, shall be deemed to include the New Issuers. Without limiting the
generality of the foregoing, each New Issuer hereby affirms all grants
(including the grant of a lien and security interest), covenants, agreements,
representations, and warranties (except to the extent expressly relating to an
earlier date) contained in the Note Purchase Agreement, the Pledge Agreement,
and the Security Agreement, as amended hereby, each and all of which are and
shall remain applicable to the Collateral from time to time owned by the New
Issuers or in which any New Issuer from time to time has any rights. Without
limiting the foregoing, the New Issuers acknowledge that they have granted to
Collateral Agent, for the benefit of the Secured Creditors, a Lien on, among
other things, substantially all of the New Issuers’ property and assets,
constituting Collateral of the New Issuers. Nothing contained herein, or in the
Joinder to Amended and Restated Credit Agreement and Credit Documents, dated as
the date hereof (the “Credit Agreement Joinder”), shall in any manner impair the
priority of the liens and security interests heretofore granted in favor of
Collateral Agent under the Security Agreement, the Pledge Agreement or any other
Credit Document.

5. The information set forth on Schedule A hereto shall be added to various
Annexes to the Pledge Agreement and the Security Agreement, and such Annexes
shall be amended thereby, as provided in the Credit Agreement Joinder.

 

- 2 -



--------------------------------------------------------------------------------

6. In connection with the execution and delivery of this Joinder and the Credit
Agreement Joinder, the Existing Issuers and the New Issuers have delivered to
the Noteholders or the Collateral Agent, as appropriate, such deliveries as are
required by the Note Purchase Agreement, including, without limitation:
(a) certificates representing the Equity Interest in each New Issuer, together
with assignments in blank (or such other similar deliveries as may be
appropriate in the reasonable discretion of the Required Holders); (b) allonges
joining each New Issuer to each Series A Note and each Series B Note; (c) a
master secretary’s certificate attaching the organizational documents and
authorizing resolutions for each New Issuer and any other applicable Credit
Party; (d) mortgages, deeds of trust and other real estate related
documentation; (e) the complete executed Purchase Agreement, certified by the
Company; and (f) legal opinions with respect to the above deliveries.

7. Each New Issuer represents and warrants that upon becoming an Issuer, such
New Issuer, as applicable, is in compliance in all material respects, with all
representations and warranties, and is and shall be bound by and agrees to
comply with the covenants, contained in the Note Purchase Agreement and other
Finance Documents, and is not in default in the performance or observation of
any covenant or condition under the Note Purchase Agreement or any Finance
Document.

8. Each New Issuer hereby acknowledges and agrees that the Secured Obligations
are secured by all of its assets constituting Collateral according to, and
otherwise on and subject to, the terms and conditions of the Security Agreement
and the Pledge Agreement to the same extent and with the same force and effect
as if such New Issuer had originally been one of the Issuers under the Note
Purchase Agreement and had originally executed the same as such an Issuer.

9. Except as specifically modified hereby, all of the terms and conditions of
the Note Purchase Agreement and other Finance Documents shall remain unchanged
and in full force and effect.

10. Each New Issuer agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Required Holders, or the
Collateral Agent, may reasonably deem necessary or proper to carry out more
effectively the purposes of this Joinder and the Finance Documents.

11. No reference to this Joinder need be made in the Note Purchase Agreement or
in any other Finance Document, and any reference to any Finance Document in any
Finance Document shall be deemed a reference to the Finance Documents as
modified hereby, and to include this Joinder, allonges and all other documents
executed and delivered in connection herewith.

12. This Joinder shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

13. This Joinder shall be governed by and construed in accordance with the laws
of the State of New York without reference to the choice of law doctrine of the
State of New York.

 

- 3 -



--------------------------------------------------------------------------------

14. This Joinder may be executed in any number of counterparts with the same
affect as if all of the signatures on such counterparts appeared on one document
and each counterpart shall be deemed an original.

15. Each New Issuer hereby waives acceptance of this Joinder by any of the
Secured Creditors.

16. The last sentence of Section 23.1 of the Note Purchase Agreement shall be
applicable to all New Issuers that are Controlled Non-Profits and nothing
contained in this Joinder is intended to modify the limitations set forth in
such last sentence with respect to the liability of such New Issuers or the
Obligations secured by the Collateral of such New Issuers.

[Remainder of page intentionally left blank]

 

- 4 -



--------------------------------------------------------------------------------

This Joinder to Amended and Restated Note Purchase Agreement and Finance
Documents is hereby delivered, acknowledged and agreed to as of the date first
above written.

New Issuers

StoneMor Arkansas Subsidiary LLC

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Florida Subsidiary LLC

StoneMor Hawaii LLC

StoneMor Hawaii Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Tennessee Subsidiary, Inc.

Alderwoods (Ohio) Cemetery Holdings, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

Northlawn Memorial Gardens

Sierra View Memorial Park

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance

for each of the above-named New Issuers



--------------------------------------------------------------------------------

Credit Parties       STONEMOR GP LLC       By:  

/s/ Paul Waimberg

    Paul Waimberg, Vice President and Assistant Secretary       STONEMOR
PARTNERS L.P.       By:   STONEMOR GP LLC     its General Partner       By:  

/s/ Paul Waimberg

    Paul Waimberg, Vice President and Assistant Secretary       STONEMOR
OPERATING LLC       By:  

/s/ Paul Waimberg

    Paul Waimberg, Vice President and Assistant Secretary



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park LLC

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park LLC

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bedford County Memorial Park LLC

Bedford County Memorial Park Subsidiary LLC

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park LLC

Birchlawn Burial Park Subsidiary, Inc.

Blue Ridge Memorial Gardens LLC

Blue Ridge Memorial Gardens Subsidiary LLC

Butler County Memorial Park LLC

Butler County Memorial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments LLC

Cemetery Investments Subsidiary, Inc.

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Cemetery Management Services of Pennsylvania, L.L.C.

Chartiers Cemetery LLC

Chartiers Cemetery Subsidiary LLC

Clover Leaf Park Cemetery Association

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Columbia Memorial Park Subsidiary, Inc.

The Coraopolis Cemetery LLC

The Coraopolis Cemetery Subsidiary LLC

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia LLC

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park LLC

Glen Haven Memorial Park Subsidiary, Inc.

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance

for each of the above-named Credit Parties



--------------------------------------------------------------------------------

Green Lawn Memorial Park LLC

Green Lawn Memorial Park Subsidiary LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary, Inc.

Henry Memorial Park LLC

Henry Memorial Park Subsidiary, Inc.

J.V. Walker LLC

J.V. Walker Subsidiary LLC

Juniata Memorial Park LLC

Juniata Memorial Park Subsidiary LLC

KIRIS LLC

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery LLC

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South LLC

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park LLC

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Cemetery LLC

Laurelwood Cemetery Subsidiary LLC

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] LLC

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery LLC

Lorraine Park Cemetery Subsidiary, Inc.

Melrose Land LLC

Melrose Land Subsidiary LLC

Modern Park Development LLC

Modern Park Development Subsidiary, Inc.

Morris Cemetery Perpetual Care Company

Mount Lebanon Cemetery LLC

Mount Lebanon Cemetery Subsidiary LLC

Mt. Airy Cemetery LLC

Mt. Airy Cemetery Subsidiary LLC

Oak Hill Cemetery LLC

Oak Hill Cemetery Subsidiary, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland LLC

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Pennsylvania LLC

Osiris Holding of Pennsylvania Subsidiary LLC

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance

for each of the above-named Credit Parties



--------------------------------------------------------------------------------

Osiris Holding of Rhode Island LLC

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

The Prospect Cemetery LLC

The Prospect Cemetery Subsidiary LLC

Prospect Hill Cemetery LLC

Prospect Hill Cemetery Subsidiary LLC

PVD Acquisitions LLC

PVD Acquisitions Subsidiary, Inc.

Riverside Cemetery LLC

Riverside Cemetery Subsidiary LLC

Riverview Memorial Gardens LLC

Riverview Memorial Gardens Subsidiary LLC

Rockbridge Memorial Gardens LLC

Rockbridge Memorial Gardens Subsidiary Company

Rolling Green Memorial Park LLC

Rolling Green Memorial Park Subsidiary LLC

Rose Lawn Cemeteries LLC

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development LLC

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery LLC

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park LLC

Shenandoah Memorial Park Subsidiary, Inc.

Southern Memorial Sales LLC

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens LLC

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales LLC

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham LLC

Stitham Subsidiary, Incorporated

StoneMor Alabama LLC

StoneMor Alabama Subsidiary, Inc.

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Georgia LLC

StoneMor Georgia Subsidiary, Inc.

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance

for each of the above-named Credit Parties



--------------------------------------------------------------------------------

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Funeral Services, Inc.

StoneMor North Carolina Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Washington, Inc.

StoneMor Washington Subsidiary LLC

Sunset Memorial Gardens LLC

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park LLC

Sunset Memorial Park Subsidiary, Inc.

Temple Hill LLC

Temple Hill Subsidiary Corporation

Tioga County Memorial Gardens LLC

Tioga County Memorial Gardens Subsidiary LLC

Tri-County Memorial Gardens LLC

Tri-County Memorial Gardens Subsidiary LLC

Twin Hills Memorial Park and Mausoleum LLC

Twin Hills Memorial Park and Mausoleum Subsidiary LLC

The Valhalla Cemetery Company LLC

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service LLC

Virginia Memorial Service Subsidiary Corporation

WNCI LLC

W N C Subsidiary, Inc.

Westminster Cemetery LLC

Westminster Cemetery Subsidiary LLC

Wicomico Memorial Parks LLC

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

Woodlawn Memorial Gardens LLC

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance

for each of the above-named Credit Parties



--------------------------------------------------------------------------------

Woodlawn Memorial Gardens Subsidiary LLC

Woodlawn Memorial Park LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance

for each of the above-named Credit Parties



--------------------------------------------------------------------------------

SCHEDULE A

ADDITION TO ANNEX C TO SECURITY AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPES OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Name of Debtor (Exact Legal Name)

  

Jurisdiction of
Organization/

Location

  

Type of

Organization

  

Organizational

ID Number

   Prior Name    Successor
By

StoneMor Arkansas Subsidiary LLC

   Arkansas    Limited Liability Company    800121002    N/A    N/A

StoneMor California, Inc.

   California    Corporation    C3051630    N/A    N/A

StoneMor California Subsidiary, Inc.

   California    Corporation    C3051631    N/A    N/A

StoneMor Florida Subsidiary LLC

   Florida    Limited Liability Company    L07000105449    N/A    N/A

StoneMor Hawaii LLC

   Hawaii    Limited Liability Company    56677 C5    N/A    N/A

StoneMor Hawaii Subsidiary LLC

   Hawaii    Limited Liability Company    56820 C5    N/A    N/A

StoneMor Iowa LLC

   Iowa    Limited Liability Company    353116    N/A    N/A

StoneMor Iowa Subsidiary LLC

   Iowa    Limited Liability Company    353115    N/A    N/A

StoneMor Puerto Rico LLC

   Puerto Rico    Limited Liability Company    819    N/A    N/A

 

1



--------------------------------------------------------------------------------

Name of Debtor (Exact Legal Name)

  

Jurisdiction of
Organization/

Location

  

Type of

Organization

  

Organizational

ID Number

   Prior Name    Successor
By

StoneMor Puerto Rico Subsidiary LLC

   Puerto Rico    Limited Liability Company    820    N/A    N/A

StoneMor South Carolina LLC

   South
Carolina    Limited Liability Company    071025-0124    N/A    N/A

StoneMor South Carolina Subsidiary LLC

   South Carolina    Limited Liability Company    071025-0126    N/A    N/A

StoneMor Tennessee Subsidiary, Inc.

   Tennessee    Corporation    0561540    N/A    N/A

Alderwoods (Ohio) Cemetery Holdings, Inc.

   Ohio    Not for profit corporation    691797    Forest Hills
Memorial
Gardens,
Inc.    Name
Change

Highland Memorial Park, Inc.

   Ohio    Not for profit corporation    323052    N/A    N/A

Hillside Memorial Park Association, Inc.

   Ohio    Not for profit corporation    132585    Ellet
Memorial
Cemetery
Association,
Inc.    Name
Change

Northlawn Memorial Gardens

   Ohio    Not for profit corporation    545880    N/A    N/A

Sierra View Memorial Park

   California    Not for profit corporation    129581    N/A    N/A

 

2



--------------------------------------------------------------------------------

ADDITION TO ANNEX A TO PLEDGE AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPES OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Pledgor (Exact Legal Name)

  

Jurisdiction of
Organization/

Location

  

Type of

Organization

  

Organizational

ID Number

StoneMor Arkansas Subsidiary LLC

   Arkansas    Limited Liability Company    800121002

StoneMor California, Inc.

   California    Corporation    C3051630

StoneMor California Subsidiary, Inc.

   California    Corporation    C3051631

StoneMor Florida Subsidiary LLC

   Florida    Limited Liability Company    L07000105449

StoneMor Hawaii LLC

   Hawaii    Limited Liability Company    56677 C5

StoneMor Hawaii Subsidiary LLC

   Hawaii    Limited Liability Company    56820 C5

StoneMor Iowa LLC

   Iowa    Limited Liability Company    353116

StoneMor Iowa Subsidiary LLC

   Iowa    Limited Liability Company    353115

StoneMor Puerto Rico LLC

   Puerto Rico    Limited Liability Company    819

StoneMor Puerto Rico Subsidiary LLC

   Puerto Rico    Limited Liability Company    820

StoneMor South Carolina LLC

   South Carolina    Limited Liability Company    071025-0124

StoneMor South Carolina Subsidiary LLC

   South Carolina    Limited Liability Company    071025-0126

StoneMor Tennessee Subsidiary, Inc.

   Tennessee    Corporation    0561540

Alderwoods (Ohio) Cemetery Holdings, Inc.

   Ohio    Not for profit corporation    691797

 

3



--------------------------------------------------------------------------------

Pledgor (Exact Legal Name)

  

Jurisdiction of
Organization/

Location

  

Type of

Organization

  

Organizational

ID Number

Highland Memorial Park, Inc.

   Ohio    Not for profit corporation    323052

Hillside Memorial Park Association, Inc.

   Ohio    Not for profit corporation    132585

Northlawn Memorial Gardens

   Ohio    Not for profit corporation    545880

Sierra View Memorial Park

   California    Not for profit corporation    129581

ADDITION TO ANNEX B TO PLEDGE AGREEMENT

LIST OF STOCK INTERESTS

 

Entity

 

Shares/Units Issued

 

Ownership of Equity

Outstanding

StoneMor California Subsidiary, Inc.

  100 shares common stock   Cornerstone Family Services of West Virginia
Subsidiary, Inc., 100% of outstanding equity issued.

StoneMor California Subsidiary, Inc.

  100 shares common stock   Cornerstone Family Services of West Virginia
Subsidiary, Inc., 100% of outstanding equity issued.

StoneMor Tennessee Subsidiary, Inc.

  100 shares common stock   Cornerstone Family Services of West Virginia
Subsidiary, Inc., 100% of outstanding equity issued.

 

4



--------------------------------------------------------------------------------

ADDITION TO ANNEX D TO PLEDGE AGREEMENT

LIST OF LIMITED LIABILITY INTERESTS

 

Entity

 

Units Issued

 

Ownership of Equity Outstanding

StoneMor Arkansas Subsidiary LLC

  100 membership units   Cornerstone Family Services of West Virginia
Subsidiary, Inc.

StoneMor Florida Subsidiary LLC

  100 membership units   Cornerstone Family Services of West Virginia
Subsidiary, Inc.

StoneMor Hawaii LLC

  100 membership units   StoneMor Operating LLC

StoneMor Hawaii Subsidiary LLC

  100 membership units   Cornerstone Family Services of West Virginia
Subsidiary, Inc.

StoneMor Iowa LLC

  100 membership units   StoneMor Operating LLC

StoneMor Iowa Subsidiary LLC

  100 membership units   Cornerstone Family Services of West Virginia
Subsidiary, Inc.

StoneMor Puerto Rico LLC

  100 membership units   StoneMor Operating LLC

StoneMor Puerto Rico Subsidiary LLC

  100 membership units   Cornerstone Family Services of West Virginia
Subsidiary, Inc.

StoneMor South Carolina LLC

  100 membership units   StoneMor Operating LLC

StoneMor South Carolina Subsidiary LLC

  100 membership units   Cornerstone Family Services of West Virginia
Subsidiary, Inc.

 

5